Citation Nr: 1017799	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-24 616	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
bilateral hearing loss.
 
2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a low 
back disorder.

3.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1958 to 
November 1978. 

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas. 

The Veteran testified before the undersigned in August 2009.  
A transcript of the hearing is of record.  

The issues of entitlement to a rating in excess of 20 percent 
for bilateral hearing loss and entitlement to service 
connection for a low back disorder are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In June 1992, the Board denied service connection for 
low back disability essentially concluding that a chronic 
disability of low back, to include arthritis, was not noted 
in service, and that the evidence did not show a nexus 
between any current diagnosis and service. 

2.  The evidence received since the June 1992 BVA decision 
raises a reasonable possibility of substantiating the claim 
of entitlement to service connection for a low back disorder. 


CONCLUSIONS OF LAW

1.  The June 1992 Board decision, which denied the Veteran's 
claim of entitlement to service connection for a low back 
disorder, is final.  38 U.S.C.A. § 7104 (West 2002), 
38 C.F.R. § 3.160(d), 20.1100 (2009).

2.  New and material evidence has been presented since the 
June 1992 Board decision denying service connection for a low 
back disorder; thus, the claim is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

With respect to the claim to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the 
bases for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In this case, the Board finds sufficient evidence to reopen 
the Veteran's claim for a low back disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, 
such error was harmless and need not be further considered.  

II.  New and Material Evidence- Low Back Disorder

Unappealed rating decisions are final with the exception that 
a claim may be reopened by submission of new and material 
evidence.  When a veteran seeks to reopen a claim based on 
new evidence, VA must first determine whether the additional 
evidence is "new" and "material."  

Second, if VA determines that new and material evidence has 
been added to the record, the claim is reopened and VA must 
evaluate the merits of the Veteran's claim in light of all 
the evidence, both new and old.  Manio v. Derwinski, 1 Vet. 
App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  
When making determinations as to whether new and material 
evidence has been presented, the RO must presume the 
credibility of the evidence.  Justus v. Principi, 3 Vet. App. 
510 (1992).  



VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).

Historically, the Veteran initially filed a claim of 
entitlement to service connection for a low back disorder in 
September 1989.  This claim was denied in a January 1990 
rating decision.  He subsequently perfected an appeal and the 
claim was denied in a June 1992 Board decision, essentially 
on the basis that a chronic disability was not noted in 
service, and the evidence did not show a nexus between the 
current diagnosis and service. 

The Board's June 1992 decision is the last final denial for a 
low back disorder on any basis.  The evidence of record at 
the time of the June 1992 Board decision included service 
treatment records, private treatment records, and a December 
1989 VA examination. 

The Veteran filed to reopen his claim of entitlement to 
service connection for a low back disorder in July 2007.  In 
December 2007, the RO denied the claim on the basis that no 
new and material evidence had been submitted.  He appealed.  
The evidence added to the record since the June 1992 BVA 
decision, includes testimony provided at an August 2009 Board 
hearing, several lay statements and private treatment 
records.  The private treatment records include March 2008 
and September 2009 statements from the Veteran's private 
treating physicians.  

At this juncture, the Board finds that the pertinent 
evidence, received subsequent to the June 1992 Board 
decision, includes the March 2008 and September 2009 
statements, essentially asserting continuity of the Veteran's 
low back pain in service to his currently diagnosed 
condition.  M.G.M., M.D., indicated in a September 2009 
statement that she had been treating the Veteran for 
osteoarthritis of the spine since 1998, and that he provided 
a history of chronic low back pain since the 1960s.  
Construed liberally, Dr. M. appears to link the Veteran's 
history of low back pain with his current disability.

Additionally, the Board has considered a February 2008 lay 
statement, submitted by a former neighbor of the Veteran, 
indicating that since he had met the Veteran in 1972, he had 
observed the Veteran suffer from back problems.  Further, the 
Board has taken into consideration the Veteran's credible 
testimony provided at his August 2009 Board hearing regarding 
continuity of his back symptomatology since service.

The Board finds that the evidence submitted since the June 
1992 Board decision is new in that it was not associated with 
the claims folder prior to the June 1992 Board decision and 
material because it relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  Therefore, his low 
back disorder claim will be reopened and remanded as 
discussed in the Remand portion of this decision.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for a low back disorder has been received, 
to this extent, the appeal is granted.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

SSA records-  VA's duty to assist includes the responsibility 
to obtain any relevant records from the SSA.  See Murincsak 
v. Derwinski, 2 Vet. App. 363 (1992).  The Veteran testified 
at his August 2009 BVA hearing that he is currently receiving 
SSA disability income.  

Additionally, the evidence reflects a June 1999 determination 
by the SSA granting the Veteran benefits.  It appears that 
both his lumbar spine disorder and hearing loss disability 
were considered in the SSA's determination.  Although the SSA 
decision has been associated with the claims file, documents 
relevant to this decision have not yet been obtained.  As SSA 
records may be relevant to this particular claim, the RO 
should obtain them.

Bilateral Hearing Loss-  Inasmuch as the Board regrets the 
delay in adjudication of this matter, a remand is required in 
order to afford the Veteran a current VA examination.  The 
United States Court of Appeals for Veterans Claims has held 
that when a Veteran alleges that his service-connected 
disability has worsened since the last examination, a new 
examination may be required to evaluate the current degree of 
impairment, particularly if there is no additional medical 
evidence which addresses the level of impairment of the 
disability since the previous examination. Snuffer v. Gober, 
10 Vet. App. 400, 403 (1997) (holding that the Veteran was 
entitled to a new examination after a two year period between 
the last VA examination and the Veteran's contention that the 
pertinent disability had increased in severity). 

Similarly, VA's General Counsel has indicated that when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate. VAOPGCPREC 11-95 
(April 7, 1995) (while the Board is not required to direct a 
new examination simply because of the passage of time, a new 
examination is appropriate when the claimant asserts that the 
disability in question has undergone an increase in severity 
since the time of the last examination).

In this case, the Veteran was afforded a VA examination in 
September 2007 for his service-connected bilateral hearing 
loss.  The Veteran indicated at his August 2009 BVA hearing 
that his disability had gotten worse since his last VA 
examination.  He testified that he had greatest trouble with 
clarity of sounds. Complaints of this nature were not 
reported at his previous VA examination.  The Board finds no 
reason to doubt the credibility of this contention. 

Further, although there are VA and private treatment records 
dated subsequent to the most recent September 2007 VA 
examination, these records merely indicate the Veteran's 
condition has worsened but do not provide audiometric hearing 
thresholds.  As the Veteran has unequivocally claimed that 
his disability has worsened since the last VA examination, 
and given the lack of other evidence with which to rate the 
Veteran for his disability, the Board finds that a VA 
examination must be afforded.

Low Back Disorder-  Although his March 2008 and September 
2009 private physicians indicate that the Veteran has 
suffered from a low back disorder since service, and that 
there was a correlation between these complaints and his 
current low back disability, these opinions are not 
sufficient to grant service connection. 

Specifically, the private physicians did not consider the 
absence of a spinal disorder noted at his December 1977 
retirement examination, nor the absence of complaints of 
recurrent back pain on his December 1977 report of medical 
history.  Nor did the private physicians address the issue 
that a back disorder was not formally diagnosed until 
December 1989, over 10 years following the Veteran's 
separation from service.  Nieves- Rodriguez v. Peake, 22 Vet. 
App. 295 (2008) (the probative value of a medical opinion 
comes from when it is the factually accurate, fully 
articulated, and sound reasoning for the conclusion).

The Board finds the March 2008 and September 2009 private 
medical statements are an "indication" that his disorder 
may be associated with service, but that there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  To that end, the Board finds that a 
VA examination is required under McLendon v. Nicholson, 20 
Vet. App. 79 (2006) to determine whether his low back 
disorder is casually related to active service.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain SSA records, including the 
medical evidence used to determine 
disability eligibility.  Any negative 
search result should be noted in the 
record.

2.  Following the development set forth 
in paragraph 1 of this remand, the 
Veteran should be afforded an examination 
to determine the current severity of his 
service-connected bilateral hearing loss.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examination report must fully describe 
the functional impairment and effects 
caused by the hearing disability.  The 
claims folder must be made available to 
the examiner in conjunction with the 
examination.  

The examiner should obtain a detailed 
clinical history from the Veteran.  All 
pertinent pathology found on examination 
should be noted in the report of the 
evaluation.  

3.  Following the development set forth 
in paragraph 1 of this remand, schedule 
the Veteran for an examination to 
evaluate the relationship between his low 
back disorder and active duty service.  
The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent probability 
of greater) that any current low back 
disorder is causally related to service.  
Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record.  If the examiner 
cannot provide an opinion without 
resorting to mere speculation, the 
examiner should so state and provide 
supporting rationale.

The claims file, including any SSA 
records received, must be reviewed in 
conjunction with such the examination, 
and the examiner must indicate that such 
review occurred.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If 
any benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


